Citation Nr: 1604931	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing.  The Board thereafter remanded the claim for further development in both July 2011 and July 2014.  


FINDING OF FACT

The competent and credible evidence of record indicates that the Veteran's current low back disability is not related to his active service or any injuries therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in July 2011; an additional opinion was obtained in August 2014.  The July 2011 examination, along with the expert medical opinion obtained in August 2014, is sufficient evidence for deciding the claim.  The July 2011 examination established and diagnosed the Veteran's current back disability, while the August 2014 opinion contained an adequate rationale for its etiology opinion.  That opinion was based upon consideration of the Veteran's prior medical history and examinations, it described the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contained a reasoned explanation.  

As noted above, the Board has twice remanded the Veteran's claim.  In July 2011, the Board directed that VA obtain the Veteran's SSA records and that the Veteran be provided a VA examination.  In July 2014, the Board directed that VA notify the Veteran that he could submit additional evidence in support of his claim, and that a new etiology opinion be obtained.  

Each of these directives has been accomplished.  The Veteran's SSA records were obtained and are of record.  The Veteran underwent a VA examination in July 2011.  As the Board later found the opinion (but not the examination itself) to be inadequate, an additional opinion was obtained in August 2014.  Finally, the Veteran was notified in August 2014 that he could submit additional information to support his claim.  In short, each of the Board's directives has been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the foregoing reasons, VA's duty to assist has been met.  


II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

First, the records show that the Veteran currently suffers from a low back disability.  A January 2004 VA X-ray showed that the Veteran had mild degenerative osteoarthritic changes involving the lumbar spine.  A June 2006 VA treatment record showed that the Veteran was diagnosed as suffering from lumbar spondylosis.  Most recently, the examiner from the Veteran's July 2011 VA examination diagnosed him as suffering from mild degenerative disc disease of the lumbar spine.  The current disability criterion is met.  

The Veteran's service treatment records show that, in May 1983, he complained of a sore back for 3 days.  He stated that his back was sore from bending over while playing softball.  Upon examination, the Veteran had a good range of motion in his back, but did have tenderness when leaning forward.  He was not diagnosed as suffering from any particular low back disability.  Service treatment records also show that, in 1984, the Veteran complained of pain in his ribs following lifting heavy objects.  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current low back disability is related to his active service.  Here, the only competent evidence is against the Veteran's claim.  

In an August 2014 opinion, a VA examiner determined that the Veteran's current disability is less likely than not related to his active service.  She noted that, though the Veteran did complain of back pain during his active service, he suffered numerous falls and injuries after his active service.  She stated that these falls have affected his lower back and legs.  The examiner noted that the earliest sign of degenerative changes in the Veteran's back came in 2004, some 19 years after the Veteran's active service.  She also noted that the causes of the Veteran's low back disability include the natural aging process and injury, and she attributed his back disability to these causes rather than his active service.  

A review of the post-service medical records supports the examiner's conclusion.  Notably, in a September 1985 report of medical history, the Veteran denied suffering from recurrent back pain.  An August 1988 report of medical history similarly shows that the Veteran denied suffering from recurrent back pain, and an August 1988 report of medical examination showed that no spinal disability was diagnosed.  

Further, records from Cushing Memorial hospital show that the Veteran sought treatment for back pain following a February 1997 motor vehicle accident.  On a March 1997 physical therapy evaluation, the Veteran stated that he was suffering from a sore back.  To the question "when did your symptoms begin?", the Veteran responded that his symptoms started following his February 1997 accident.

VA treatment records show that the Veteran fractured his left leg after falling on ice in 2000.  An August 2004 disability determination from College Rehab Medicine obtained in conjunction with the Veteran's claim for SSA benefits noted that the Veteran was in his normal state of health until his 2000 fall.  That same record noted that the Veteran had full range of motion with no tenderness in back.  

At his July 2011 VA examination, the Veteran noted numerous post-service injuries, including a motor vehicle accident and his 2000 fall that resulted in a broken left leg.  

None of the assembled medical records show that any medical professional has determined that the Veteran's current back disability is related to his active service or to any injuries therein.  Though the Veteran certainly makes this contention, he is not competent to do so.  Determining the etiology of degenerative disc disease or lumbar spondylosis requires medical expertise or training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are thus not considered competent evidence in support of his claim.  

In numerous letters to VA and at his September 2009 hearing, the Veteran has contended that his current back disability is directly attributable to an in-service motor vehicle accident from February 1985.  Service treatment records show that the Veteran was involved in such an accident on February 1985, when he hit a pole after falling asleep at the wheel.  

That said, the RO determined in a February 2007 administrative decision that this accident was the result of the Veteran's willful misconduct and did not occur in the line of duty.  See 38 C.F.R. § 3.1(n) (defining willful misconduct).  The Board made a similar determination in its previous July 2011 remand, finding that the Veteran's motor vehicle accident was due to his alcohol intoxication.  Because of this finding, service connection may not be granted based on any disability resulting from this injury.  Regardless, the evidence does not indicate that the Veteran's current disability is related to this incident.  

In summary, there is no competent evidence that the Veteran's current disability is related to his active service.  The preponderance of the evidence is against his claim, there is no doubt to be resolved, and service connection for a low back disability is not warranted.  


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


